NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities: the preamble of claim 12 includes “according claim 11” should be --according to claim 11--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes limitations “an object” and “a transponder” on line 12 which appear to be duplicated limitations within the same claim.  It appears that these limitations should be changed to --the object-- and --the transponder--, otherwise these claim limitations should be changed to --another object-- or --a second object-- and --another transponder-- or --a second transponder-- to prevent further confusion with interpretation.  The claim as written appears to 
The interpretation of the claims for this rejection is further explained below.
Dependent claims 2-15 are rejected due to their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by AYEVA et al. (US 9406179 B2).
Re claim 1. AYEVA discloses (abstract) an actuation handle (1 – FIG.2) for attaching to an outside of a door (c.4, ll.18-26), comprising an access control system (control system includes various antennas and sensors all connected by system in FIG.2 which determines/controls door functions based on user) designed to control a motorized lock (lock controlled by system includes vehicle door which implicitly requires some type of motorized lock since unlocking of door is allowed by using method in FIG.3 which requires the energy/power for unlock function), that has an evaluation unit (central unit serves to operate with antenna and 
the reader (FIG.2 – antenna 2 is within handle 1) is integrated in the actuation handle (1), and
a sensor (FIG.5 - capacitive sensor in zones 6/7) for detecting an object (i.e. user hand on handle - fingers) located in a second detection range (i.e. range determined by a minimum range to detect user hand – fingerprint contact – so range is a minimal of zero if defined from exact surface of zones 6/7) defined by the sensor (sensors 6/7) is coupled to the evaluation unit (central unit coupled to antenna and capacitive sensor(s) with communication between each other for data processing and functions – FIG.3) and integrated in the actuation handle (FIG.2), 
wherein the sensor (capacitive sensor) is located on a first section (either zone 6 or zone 7 of handle 1 in FIG.2) of the actuation handle (1), and the second detection range extends outward from the first section (i.e. upwards from surfaces of either zone 6/7), 
wherein the evaluation unit is configured to activate (abstract) the sensor to detect the object (i.e. hand/fingers of user) in the second detection range after (i.e. steps 22-32 – tests/polls for electronic key and its authorization/identification using radio frequency communication and steps 34-38 - are then performed to test by capacitive sensor/s, detection and identification of proper presence of hand/fingers) the transponder has been identified (process tree in FIG.3 – claim 1 – c.4, ll.18-c.5, ll.44).
Re claim 2. AYEVA discloses (FIG.2) the actuation handle (1) according to claim 1, characterized in that the reader (antenna 2) is located in a first housing (11) and forms a first assembly (assembly defined by handle portions 11 and internal components).  

Re claim 15. AYEVA discloses the actuation handle (handle 1) according to claim 1, characterized in that the reader (antenna 2) has an active surface (antenna 2 must include at least one “active” surface i.e. surface(s) which are used by radio frequency antennas to generate and receive signals for instance), which lies in cut-out (antenna 2 is shown to be inserted inside of at least a cut-out portion inside central part 11) in the actuation handle (handle 1) and is flush with an outer surface (FIG.2 – shows that antenna 2 appears flush along surface of handle portion 11) of the actuation handle (handle 1).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(handle 34)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over AYEVA et al. (US 9406179 B2) in view of BAUER (US 20080122235 A1).
Re claim 3. AYEVA discloses the actuation handle (handle 1) according to claim 1. 
	However, AYEVA fails to explicitly disclose:
characterized in that the reader is cast in a resin in the first housing.
BAUER teaches [0020] using a cast resin for the entire housing of handle.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using cast resin for housing reader of handle as taught by BAUER in order to provide a handle commonly used for doors for ease of manufacture.
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over AYEVA et al. (US 9406179 B2) in view of SCHWARZ et al. (EP 1244068 A2).
Re claim 4. AYEVA discloses the actuation handle according to claim 1.
However, AYEVA fails to explicitly disclose:
characterized in that the actuation handle is rod-shaped, at least in sections, and has a first end and a second opposing end, wherein the first section is on the first end.  
SCHWARZ teaches (FIG.1-16) in a similar field of invention (door access control systems) including an actuation handle according to claim 1, characterized in that the actuation handle (handle 34) is rod-shaped (FIG.5), at least in sections, and has a first end (top end) and a second opposing end (bottom end), wherein the first section (portion with sensor 1 – similar to capacitive sensor in function and operation) is on the first end (top end).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try modifying the handle shape as needed as taught by SCHWARZ in order to provide different handle shapes (FIG.5) for different needs.
Re claim 6. AYEVA discloses the actuation handle according to claim 1. 
However, AYEVA fails to explicitly disclose:
characterized in that the sensor extends at least in part out of the actuation handle.  
SCHWARZ teaches (FIG.1-16) in a similar field of invention (door access control systems) including handle characterized in that the sensor extends at least in part out (FIG.5 – shows sensor 1 which is visible and external from inner housing body of handle) of the actuation handle (FIG.1-16).   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try modifying the sensor design as needed as taught by SCHWARZ in order to provide different sensors as needed for differently shaped handles.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over AYEVA et al. (US 9406179 B2) in view of SCHNEIDER et al. (US 7190817 B1)
Re claim 7. AYEVA discloses the actuation handle according to claim 1.
However, AYEVA fails to explicitly disclose:
characterized in that the sensor is an ultrasonic sensor.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using ultrasonic sensors as taught by SCHNEIDER in order to replace capacitive sensors as needed given the equivalency taught.
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AYEVA et al. (US 9406179 B2) in view of SATA et al. (US 20070241264 A1).
Re claim 8.  AYEVA discloses the actuation handle according to claim 1.
However, AYEVA fails to explicitly disclose:
characterized by a light that emits light in the second detection range during the detection procedure.
	SATA teaches [0009, 0013-0014] in a similar field of invention (abstract – input devices capable of detecting fingers using capacitive type sensor) wherein a light emits light along a specific detection range during detection to detect a finger (FIG.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a light emitting element for detection as taught by SATA in order to have a capacitive sensor capable of detecting a finger.
Re claim 9.  AYEVA discloses the actuation handle according to claim 8. 
However, AYEVA fails to explicitly disclose:
characterized in that the light is coupled to the sensor.  
SATA teaches in a similar field of invention (abstract – input devices capable of detecting fingers using capacitive type sensor) wherein a light is coupled to sensor (FIG.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a light emitting element for detection as taught by SATA in order to have a capacitive sensor capable of detecting a finger.

However, AYEVA fails to explicitly disclose:
characterized in that a lens focuses the light emitted by the light to form a light spot. 
Official notice is taken that one of ordinary skill in the art would know that using a lens helps focus any light emitted to form a light spot as needed by any application using emitted light, for the purpose of resolution or improved data recognition for instance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a lens as needed in order to properly focus the emitted light.
Re claim 11. AYEVA discloses the actuation handle according to claim 11. 
However, AYEVA fails to explicitly disclose:
characterized in that the sensor and the light are located in a second housing and form a second assembly.  
SATA teaches that the sensor and the light are located in a second housing (FIG.3) and form a second assembly (i.e. second separate assembly would be required to hold elements as in FIG.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a second housing to form a second assembly for sensor and light as taught by SATA in order to properly form and secure the sensor and light together.
Re claim 12. AYEVA as modified by SATA discloses (by way of combination) the actuation handle according claim 11, characterized in that the second housing fits in an interior space in the actuation handle (i.e. all interior elements such as antenna and sensor are included in an interior space within handle as in AYEVA).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over AYEVA et al. (US 9406179 B2) in view of THRASHER (US 9744627 B1).
Re claim 13. AYEVA discloses the actuation handle according to claim 1.
However, AYEVA fails to explicitly disclose:
characterized in that the reader and/or the sensor are/is secured in a hollow chamber in the actuation handle by clamping or screwing.  
THRASHER teaches in a similar field of invention (vehicle door handles) a vehicle door handle structure including using at least one screw through an aperture for door handle housing (c.6, ll.44-61) to secure such handle for instance.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try screwing for securing the reader and/or the sensor inside handle as taught by THRASHER in order to properly secure either in a hollow space within handle.
	Re claim 14. AYEVA as modified by THRASHER discloses the actuation handle according to claim 13.
However, AYEVA as modified by THRASHER fails to explicitly disclose:
characterized in that the actuation handle has through holes through which a tool can be inserted into the hollow chamber to drive screws to clamp or release the reader and/or sensor.  
Official notice is taken that one of ordinary skill in the art would understand using through holes for tools to screw in/out either the reader and/or sensor as needed, as this a well-known feature to allow easier attachment or removal of components, such as reader/sensor within any other body structure, such as a door handle.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding at least one corresponding through hole in order to easily remove or attach either component.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Particularly, Re claim 1. SCHWARZ similarly discloses (abstract) an actuation handle (i.e. FIG.5 – handle 34) for attaching to an outside of a door (FIG.5), comprising an access control system (control system includes various antennas and sensors all connected by system in FIG.1 which determines/controls door functions based on user) designed to control a motorized lock (locks controlled by system – abstract [0038]), that has an evaluation unit (FIG.5 - electronic evaluation device 12 [0027-0030]) and a reader (FIG.5 – receiver 2 to detect transponders [0036-0038]) for reading and identifying a transponder located in a first detection range (i.e. receiver 2 implicitly includes a specific limited range (i.e. area of location of transponder as used by user) for detection of transponders [0042]) defined by the reader (i.e. any receiver 2 used in this prior art would implicitly be limited to a specific range near the door handle), 
(from translated version of EP 1244068 A2 [0022]) 

According to a preferred embodiment, the control device also includes a receiver for transponders in the area of the door or window fitting. This receiver can, for example, work together with an electronic device with an infrared interface (PDA) or radio interface (Bluetooth) and offer authorized persons the opportunity to program the locking device in a very simple manner by deleting data, identifying newly authorized persons or storing them data can be retrieved.

(from translated version of EP 1244068 A2 [0038]) 

according to FIG. 3, a receiver 2 for transponders or other readers is also provided, which is either contained in the area of the door handle 28 or is located in the area of the motorized lock 33 and can exchange information with a PDA. The receiver is used to allow the system to be configured or to read data from the memory.

characterized in that the reader (FIG.5 – receiver 2 is within handle 34) is integrated in the actuation handle (34), and 
a sensor (FIG.5 - fingerprint sensor 1) for detecting an object (i.e. user hand on handle - fingerprint) located in a second detection range (i.e. range determined by a minimum range to detect user hand – fingerprint contact – so a minimal range) defined by the sensor (fingerprint sensor 1) is coupled to the evaluation unit (fingerprint sensor 1 is coupled to electronic 
wherein the sensor (fingerprint sensor 1) is located on a first section (recessed grip 26 top section of handle in FIG.5) of the actuation handle (handle 34), and the second detection range extends outward from the first section (i.e. upwards from surface of sensor 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683